                                           Case 4:19-xr-90626-KAW Document 20 Filed 09/24/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7                                                        Case No. 19-xr-90626-KAW-1
                                   8
                                         IN RE APPLICATION FOR MATERIAL
                                                                                            ORDER DENYING MOTION FOR
                                   9     WITNESS SUMMONS IN RE MOTOR                        DISCOVERY COMPLIANCE
                                         TANKER ZAO GALAXY
                                  10                                                        Re: Dkt. No. 15
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner Sonny Maralit Macasaet is a material witness in an ongoing federal investigation

                                  14   into potential violations of the Act to Prevent Pollution from Ships and the International

                                  15   Convention for the Prevention of the Pollution from Ships. (See Order at 1-2, Dkt. No. 13.) On

                                  16   September 5, 2019, the Court granted Petitioner’s petition for release, and ordered that Petitioner

                                  17   be deposed and released pursuant to 18 U.S.C. § 3144 and Federal Rule of Criminal Procedure 15.

                                  18   (Id. at 9.)

                                  19           On September 17, 2019, non-party Gilbert Dela Cruz – a target of the investigation – filed

                                  20   the instant motion for discovery compliance, requesting that the court order the Government to

                                  21   produce “all Jencks Act (18 USCA 3500 material), all Rule 26.2 statements, all Criminal Local

                                  22   Rule 16-1 materials, plus all discovery afforded by Brady v. Maryland 373 U.S. 83 (1963), Giglio

                                  23   v. United States 405 U.S. 150 (1972), and United States v. Agurs 427 U.S. 97 (1976).” (Mot. at 2,

                                  24   Dkt. No. 15.) On September 19, 2019, non-parties Unix Line PTE Ltd. and FGL Moon Marshall

                                  25   Ltd. – other targets of the investigation – joined in the motion for discovery compliance. (Dkt.

                                  26   No. 18.) On September 20, 2019, the Government filed its opposition. (Dkt. No. 19.)

                                  27           The Court DENIES the motion. First, as the Government points out, the moving parties

                                  28   have not demonstrated that they have standing in this case, as they are not parties to the case.
                                           Case 4:19-xr-90626-KAW Document 20 Filed 09/24/19 Page 2 of 2




                                   1   (Dkt. No. 19 at 1.)

                                   2          Second, as the Government again observes, to the extent the moving parties seek discovery

                                   3   due per Federal Rule of Criminal Procedure 16, this rule applies to defendants. (See id.) The

                                   4   moving parties, however, have not been charged in a criminal action, nor have they provided

                                   5   authority that shows they are entitled to such discovery prior to being charged.

                                   6          Finally, the Government contends that the motion is moot because they have provided

                                   7   certain discovery already, including all of Petitioner’s prior statements in the Government’s

                                   8   possession. Per Federal Rule of Criminal Procedure 15(e)(3), “[t]he government must provide to

                                   9   the defendant or the defendant’s attorney, for use at the deposition, any statement of the deponent

                                  10   in the government’s possession to which the defendant would be entitled at trial.” Thus, it does

                                  11   not appear any additional discovery is required.1

                                  12          Accordingly, the Court DENIES the motion for discovery compliance.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: September 24, 2019
                                                                                            __________________________________
                                  15                                                        KANDIS A. WESTMORE
                                  16                                                        United States Magistrate Judge

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   1
                                        Moving parties appear to argue that discovery is due per Federal Rule of Criminal Procedure
                                  27   15(e)(2), which states: “The scope and manner of the deposition examination and cross-
                                       examination must be the same as would be allowed during trial.” Moving parties, however, cite
                                  28   no legal authority that this Rule requires the production of discovery requested in the instant
                                       motion, particularly when moving parties have not been charged in a criminal action.
                                                                                          2
